Citation Nr: 1720736	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, including asthma, bronchitis, chronic obstructive pulmonary disease (COPD), and idiopathic pulmonary fibrosis (IPF).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In July 2015 and August 2016, the case was remanded for additional development.


FINDING OF FACT

The Veteran's respiratory disorder, including asthma, bronchitis, COPD, and IPF, was manifested many years after his separation from service and the preponderance of the competent evidence shows it is not related to, caused by, or aggravated by his service. 


CONCLUSION OF LAW

The criteria for service connection for respiratory disorder, including asthma, bronchitis, COPD, and IPF have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated December 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are post-service VA medical records.  Regarding post-service private treatment records, in the Board's August 2016 remand, it was observed that the Veteran had reported receiving treatment since June 2013 for his asthma from Drs. R.C., A.H., and S.E.B.  It was further observed that it did not appear from the record that VA had ever attempted to obtain these records as multiple letters sent to the Veteran around that time were returned to VA as undeliverable.  The claim was thus remanded, in part, to afford the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  Pursuant to the Board's remand, in a September 2016 letter addressed to the Veteran at his current mailing address, he was advised that additional evidence was needed.  Specifically, he was requested to furnish records from Drs. R.C., A.H., and S.E.B., or provide VA with the appropriate authorization forms in order for VA to obtain those records on his behalf.  The Veteran did not respond to this letter with the requested information and/or evidence; therefore, those records are not available for review.

Also, the Veteran was afforded a VA examination in November 2015.  In the Board's August 2016 remand, it determined that an addendum medical opinion was necessary; therefore, a VA addendum medical opinion was obtained in October 2016.  The Board finds the October 2016 VA addendum medical opinion to be adequate as it considered the pertinent evidence of record.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Veteran seeks service connection for respiratory disorder.  The Veteran alleges that his respiratory disorder was caused by exposure to secondhand smoke during active service.

The Veteran's STRs show that on March 1981 service entrance physical examination, a clinical evaluation of his body systems was normal.  In the associated report of medical history, the Veteran denied having asthma, sinusitis, and chronic cough.  In an April 1982 dental patient medical history, the Veteran also denied having allergies, hay fever, or asthma.  In February 1983, the Veteran was noted to have no allergies.  In April 1983, he was seen for a sore throat and headache for two days.  After an examination of the ear, nose, and throat, which were clear with light sinus congestion, possible upper respiratory infection (URI) was assessed.  June 1983 STRs show the Veteran reported having a stuffy nose for three days; he was assessed with having possible allergy to pollen in the air.  

The Veteran's postservice VA treatment records show that in September 2002, the Veteran was noted to have a history of asthma and seasonal allergies; no treatment was indicated.  March 2005 emergency room records show the Veteran was diagnosed and treated for asthma.  In April 2007, he reported to emergent care with complaints of head and chest congestion, cough, and cold; acute bronchitis was diagnosed.  In September 2015, the Veteran was treated for IPF and COPD.  

On November 2015 VA examination, IPF was diagnosed but asthma and bronchitis were not.  The examiner then opined that the Veteran's IPF was less likely as not incurred in or caused by his service.  Citing to medical literature, the examiner explained that the precise factors that initiate the histopathologic processes observed in IPF are unknown.  The examiner also explained that the Veteran did not have any in-service documentation of a chronic respiratory documentation, and that IPF was not diagnosed until 2013, 29 years after his separation service.   

In October 2016, a VA addendum medical opinion was obtained to address findings reported in the Veteran's STRs, which showed that he was treated for an URI in April 1983 and assessed as having possible season allergies in June 1983.  The examiner was also asked to consider and discuss the Veteran's postservice diagnosis of COPD in September 2015.  After reviewing the Veteran's claims file anew, the October 2016 VA examiner opined that the previous diagnoses of URI, possible pollen allergen, asthma, bronchitis, and usual interstitial pneumonia (UIP) were less likely than not incurred or caused by his service.  The examiner explained that the Veteran during service was only treated for acute minor illnesses as noted above.  The Veteran did not receive other respiratory treatment during service or show ongoing respiratory treatment.  The examiner also noted the Veteran's twenty year gap in treatment for any respiratory disorder until March 2005.  

Analysis

The Veteran's STRs show he was treated for a URI and possible allergies in service.  However, the competent evidence of record does not show that the Veteran's claimed respiratory disorder has been productive of symptoms continuously since service separation.  In fact, the Veteran's postservice treatment records show he was not treated for a respiratory condition until at least many years after his separation from service.  Significantly, it is not the Veteran's contention that he has suffered from a respiratory condition continuously since his separation from service.  Rather, it is his contention that he has a current respiratory condition that is related to his service, to include his exposure to second hand smoke therein. 

In November 2015 and October 2016, VA examinations and/or medical opinions were obtained to address whether the Veteran's claimed respiratory disorder was related to his service.  In November 2015, the examiner opined that the Veteran's current respiratory was most accurately diagnosed as IPF, which according to medical literature, was of an idiopathic nature and less likely than not related to his service.  In October 2016, a different examiner also opined that the Veteran's variously diagnosed respiratory disorder was not related to his active service.  The examiner noted the Veteran's gap in treatment for respiratory matters, and further explained that the Veteran's in-service treatment for URI and possible allergies represented acute minor illnesses without evidence of on-going respiratory disorder.  As these medical opinions are based on a review of the claims file and provide explanations for the rationale of their opinions, they are probative.  Importantly, there is no competent medical evidence to the contrary.

To the extent the Veteran believes his current respiratory disorder is related to the Veteran's service, as a lay person, he has not shown that he has the specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, while he is competent to report matters within his own personal knowledge, to include the nature of his symptoms, the question of causation of a respiratory disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a respiratory disorder requires the interpretation of results found on physical examination and diagnostic testing, and knowledge of the respiratory system.  Therefore, the diagnosis and etiology of a respiratory disorder is a matter not capable of lay observation, and requires medical expertise to determine.

Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current diagnosed respiratory disorder is a matter that also requires medical expertise to determine.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Accordingly, the opinion of the Veteran as to the diagnosis or etiology of the current respiratory symptomology is not competent medical.  Thus, the Board finds the opinions of the November 2015 and October 2016 VA examiners to be significantly more probative than the lay assertions of the Veteran. 

In summary, the Board finds that the Veteran's respiratory disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this appeal.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a respiratory disorder, including asthma, bronchitis, COPD, and IPF is denied




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


